Citation Nr: 1610705	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-23 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1  Entitlement to an initial rating in excess of 10 percent for skin rash on face and chest.

2.  Entitlement to service connection for asthma, including as secondary to service-connected sarcoidosis.

3.  Entitlement to service connection for inguinal hernia, including as secondary to asthma and sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from December 1985 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) from October 2006 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing before a Decision Review Officer in March 2009 (a copy of the transcript is located in VBMS) and before the undersigned Veterans Law Judge in January 2013 (a copy of the transcript is located in Virtual VA).    

The Veteran's claims were remanded by the Board in March 2013 and again in October 2014.  In a February 2015 rating decision, the RO granted the Veteran's claim for service connection for a right foot disability.  Only the three issues listed on the front cover of this decision remain in appellate status before the Board.  


FINDINGS OF FACT

1.  Treatment of the Veteran's skin disorder has not included systemic therapy for a total duration of six weeks or more during any 12 month period; the skin disorder affects less than 20 percent of the exposed areas of the Veteran's body; and less than 20 percent of the Veteran's entire body.

2.  The Veteran was not shown to have asthma until after discharge from service, the Veteran did not develop asthma as a result of service, and the Veteran's asthma disability is not caused or aggravated by the Veteran's service-connected sarcoidosis.  

3.  The Veteran's right inguinal hernia disability is unrelated to service and is not caused or aggravated by the Veteran's service-connected sarcoidosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for skin rash of the face and chest have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2015).

2.  The criteria for service connection for asthma, including as secondary to the service-connected sarcoidosis, have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for right inguinal hernia, including as secondary to asthma and sarcoidosis, have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

With regard to the Veteran's increased rating claim, the Veteran's appeal arises from the Veteran's disagreement with the initial rating evaluation assigned following the grant of service connection.  In such cases the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice, such as notice contained in the rating decisions and statement of the case (SOC), have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

In June 2006, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his service connection claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also informed him of how ratings and effective dates are assigned.

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA medical records, and private medical records.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at hearings before a Veterans Law Judge (VLJ) and before a Decision Review Officer (DRO).  During these hearings, the issues on appeal were enumerated.  Information was obtained regarding onset of the Veteran's claimed disabilities and any causal link between the claimed disability and his active service and service-connected disabilities.  Information was obtained regarding the severity of the Veteran's skin rash disability.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearings.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ and the hearing officer complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so. 

In March 2013, the Board remanded the Veteran's claims for further development to specifically include obtaining Social Security Administration (SSA) medical records, updated VA treatment records, additional Kaiser Permanente records, and to obtain a medical opinion.  The Board has reviewed the development conducted by the RO and finds that it has satisfied the Board's remand orders except that the AOJ did not request the Veteran's Kaiser Permanente records.  The SSA records were found to be unavailable and the Veteran was so informed by a July 2013 letter.  This letter requested the Veteran to submit such records if they were in his possession.  The Veteran did not submit any SSA records.  The Veteran's updated VA treatment records were obtained and the Veteran was examined by a VA physician.  The Board has reviewed the July 2013 medical opinion and finds that the resulting opinion is adequate.  The VA physician reviewed the Veteran's claims file, including the Veteran's lay assertions of continuity of symptomatology.  The examiner provided a reasoned basis for his conclusions.  In October 2014 the Board remanded the Veteran's claims again to obtain additional Kaiser Permanente medical records and to obtain a medical opinion regarding the Veteran's right foot.  The instructed development was completed and there has now been substantial compliance with all of the Board's remand orders.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Skin Disorder Rating

The Veteran asserts that he is entitled to an initial rating in excess of 10 percent for his skin rash disability of the face and chest.  At his hearings he reported that his skin gets red, flaky and itchy and that he treated his skin condition with skin creams.   The rating decision on appeal granted the Veteran service connection and a noncompensable rating effective from March 28, 2007 for his skin disability.  Subsequent rating decisions awarded the Veteran a 10 percent rating under Diagnostic Code 7806, effective since March 28, 2007.   

The medical evidence of record clearly shows that the Veteran's skin rash disability does not meet the criteria for a rating in excess of 10 percent.  

On VA examination in December 2007 the Veteran denied having had any oral systemic medications.  He had a greasy, yellowish scale in his eyebrows and in the mesolabial folds.  He had a diamond-shaped, erythematous eruption with peripheral punctate papules on his sternum/chest area.  There was no scarring or disfigurement.  The diagnoses were eczema of the sternum/chest, affecting zero percent of exposed area and affecting eight percent of the entire body, and seborrheic dermatitis of the face affecting one percent of exposed areas and affecting one percent of the entire body.  

The Veteran was provided another VA skin examination in April 2011.  The Veteran reported that the skin rash did not affect his occupation and that it did not affect the Veteran's activities of daily living.  It was noted that the Veteran had been diagnosed with seborrheic dermatitis and that he had been giving medication that had resolved his facial rash.  

An April 2013 VA examination showed that the Veteran had seborrheic dermatitis on the anterior chest and on the face.  There were no blistering pustules, scaling, scarring induration, open areas, or exudate.  The examiner noted that there was no scarring or disfigurement of the head, face or neck, and that there were no systemic manifestations due to any skin disease.  It was noted that the Veteran had not been treated with oral or topical medications in the past 12 months for a skin condition.  The Veteran reported that he had experienced four or more episodes of non-debilitating pruritus of the anterior chest, face and behind ears during the past 12 months.  The Veteran denied any history of immunosuppressive treatment for his skin condition.  

Examination revealed that the Veteran's visible skin condition, dermatitis, covered more than 5 percent, but less than 20 percent, of his total body area.  It revealed that the dermatitis covered more than 5 percent, but less than 20 percent, of the Veteran's exposed body area (face, neck and hands).    

The Veteran reported that the persistent pruritus of the face caused scratching at work, but did not adversely impact his ability to perform his work duties.  He described the skin condition as annoying.  The examiner noted that the Veteran's skin rash was not disfiguring and that the rash had not been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.  

Skin rashes may be rated under DC 7800 through DC 7805 (scars), or rated under DC 7806 (dermatitis), depending on the predominant disability. 
In this case DCs 7800 to 7805 are not applicable as the disability does not result in scarring.  Instead, it was assessed by examiners as involving pruritus.  Based on the examination findings, the predominant disability is a skin disorder rather than scarring. 

Under 38 C.F.R. § 4.118 , DC 7806, a higher (30 percent) rating is warranted for dermatitis or eczema that is at least 20 percent to 40 percent of the entire body, or 20 percent to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The Board finds that the Veteran's skin condition does not meet the criteria for an increased rating under DC 7806.  The VA examination reports do not show that at least 20 percent of the entire body, or 20 percent of exposed areas are affected by the skin condition.  With regards to systemic therapy, the VA examination reports and the VA outpatient records show that the Veteran occasionally treats his skin condition with over the counter topical creams.  The record shows that the Veteran has not had systemic therapy for a total duration of six weeks or more during any 12-month period.  Consequently the Board finds that the Veteran has not met any of the criteria for a higher rating under DC 7806. 

Although the Veteran's skin disorder has been variously diagnosed, the Board has considered all skin symptoms and signs in reaching the above conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

As explained above, it is clear that the Veteran's symptomatology attributable to his service-connected skin condition has not met the criteria for a rating in excess of 10 percent at any time since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected skin condition is appropriately contemplated by the Rating Schedule.  Although the Veteran has reported scratching at work, there is no indication that the rash has interfered with his employment.  The rating criteria contemplate the involvement of various percentages of body involvement and types of treatment.  Accordingly, the manifestations are contemplated by the rating criteria and an exceptional disability picture is not shown.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

III.  Asthma

At his hearings, the Veteran stated that he did not have any problems with asthma prior to service and that he was not treated for asthma during service.  He reported that within a month of discharge from service he was found to have asthma.  The Veteran maintained that he actually had asthma during service but that it was just overlooked.  When asked whether any doctor had ever related his asthma condition secondary to his sarcoidosis he responded that he had never been told either way.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015).  Under 38 C.F.R. § 3.309(a), asthma is not considered a chronic disease. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's STRs are silent to any complaints or findings of asthma.

The earliest document discussing asthma is a February 1999 private medical record from the Peachtree Orthopaedic Clinic indicates that the Veteran had asthma.  

On VA examination in October 2006, the Veteran asserted that he was first diagnosed with asthma in 1989.  September 2006 pulmonary functions tests (PFT's) showed mild airflow limitation without a significant response to bronchodilators.  The VA examiner opined that it was less likely than not that the Veteran's asthma was related to his sarcoidosis.  The VA examiner noted that sarcoid does not cause asthma.  

In a November 2007 letter, the Veteran noted that when he was given a medical discharge due to chronic low back pain in December 1989, and that he was not seen by a pulmonary specialist.  He stated that therefore it is no surprise that asthma was not detected at that time.  He went on to report that he was found to have asthma by a Social Security Administration doctor in January 1990.  He asserted that it was obvious that he had asthma during service, but did not know it.   

An April 2011 VA medical record indicates that the Veteran's sarcoid was inactive and that the Veteran's asthma was the source of his respiratory problems.

On VA examination in May 2013 a VA examiner examined the Veteran and reviewed the Veteran's medical history.  It was her opinion that the Veteran's asthma was not caused by, or aggravated by, the Veteran's active duty service or by his service-connected sarcoidosis.  She noted that there was no indication of any increase in the severity of the Veteran's claimed asthma disability that is proximately due to or the result of the service-connected sarcoidosis.  The examiner noted that military records are silent for any asthma complaints or treatment.  She further noted that there is no present medical literature that sarcoidosis cases asthma.  

Although the Veteran asserts that he was first diagnosed with asthma within a month of his December 1989 discharge from service, there are no medical records supporting the Veteran's assertions.  The earliest medical record indicating that the Veteran had asthma is dated in February 1999.  Even if the Veteran's assertions were presumed to be true, the Board notes that asthma was not shown during service and asthma is not one of the chronic diseases listed in 38 C.F.R. § 3.309 for which service connection may be presumed if developed to a compensable degree within one year of discharge from service.  For service connection to be granted there needs to be competent evidence relating the Veteran's current asthma disability to service, or to a service-connected disability.  As reported above, two VA medical providers have examined the Veteran and his medical history and opined that the Veteran's asthma is unrelated to service or to the service-connected sarcoidosis.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current asthma disability that is a result of service, or that is aggravated by a service-connected disability, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Rather, it requires specialized knowledge of medical principles relating to the respiratory system. 

In short, the most probative evidence of record are the VA medical opinions that the Veteran's asthma is unrelated to service and is unrelated to the Veteran's sarcoidosis.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for asthma, to include as secondary to service-connected sarcoidosis, is not warranted.

III.  Inguinal Hernia

At both of his hearings, the Veteran reported that he became sick with sarcoidosis during service, which lasted six months.  He asserted that in 2006 he was coughing so hard from the sarcoidosis that the coughing created an inguinal hernia.  He reported that a physician's assistant at Kaiser Permanente told him that he was coughing so hard from his sarcoidosis and asthma that the hernia developed.  

Kaiser Permanente records dated in March 2006 note that the Veteran reported swelling on the right inguinal area for the past two months.  He reported that coughing increased his symptoms.  On May 19, 2006, the Veteran reported that his right inguinal hernia occurred after persistent cough.  The Kaiser Permanente records in the first half of 2006 show frequent treatment for bronchitis, sinusitis, and upper respiratory infection.  Also noted was history of sarcoidosis.

A May 2006 VA treatment record notes that the Veteran had no symptoms due to sarcoidosis.  A June 2006 VA pulmonary clinic note indicates that the Veteran's sarcoid had run its course and that the examiner would not immediately attribute further symptoms of any kind with sarcoid.

On VA examination in September 2006, the Veteran reported that he first noticed the hernia in February 2006.  He attributed the hernia to his coughing.   He felt that this hernia developed secondary to severe coughing spells which he thought was due to sarcoidosis. He did not think that the hernia was due to lifting because of his on-going back problems.  He stated that he limited his lifting to 30 pounds.  The VA examiner noted that the Veteran has Stage 1 sarcoid which was thought to be quiescent.  He also had symptoms consistent with asthma.  The examiner noted that the Veteran's cough was related to other etiologies rather than to sarcoid.  The examiner opined that therefore the Veteran's hernia was unrelated to his sarcoid.  

The Veteran does not claim, and the evidence does not show, that the Veteran developed a right inguinal hernia until many years after discharge from service.  Furthermore, the Veteran does not claim and the evidence does not indicate that the Veteran's current right inguinal hernia is directly related to service.  Accordingly, service connection for a right inguinal hernia on a direct basis is not warranted.  38 C.F.R. § 3.303.

The Veteran has claimed that his right inguinal hernia disability is caused by his asthma disability.  As noted above, service connection for asthma is not warranted.  As the Veteran does not have service connection in effect for asthma, he may not be granted service connection for a right inguinal hernia based on this disability being secondary to asthma.  

The Veteran further asserts that his right inguinal hernia disability is caused by his service-connected sarcoidosis disability.  Whether the Veteran's right inguinal hernia disability is caused by, or aggravated by, a service-connected disability, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is not competent to provide an etiological opinion on the medical condition in question.  The most probative evidence is the September 2006 VA medical opinion that the Veteran's current right inguinal hernia disability is unrelated the Veteran's service-connected sarcoidosis.  As explained by the September 2006 VA examiner, the Veteran's sarcoidosis is quiescent (i.e., dormant) and the Veteran's coughing was due to other disability.  Other VA medical records indicate that the Veteran's has no symptoms due to sarcoidosis.  Accordingly, the most probative evidence of record indicates that the Veteran's right inguinal hernia is not caused by, or aggravated by, the Veteran's service-connected sarcoidosis and service connection for a right inguinal hernia is not warranted.  The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial compensable rating in excess of 10 percent for skin rash on face and chest is denied.

Entitlement to service connection for asthma, including as secondary to service-connected sarcoidosis, is denied.

Entitlement to service connection for inguinal hernia, including as secondary to asthma and sarcoidosis, is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


